                         Case 1-21-40664-nhl               Doc 1        Filed 03/17/21           Entered 03/17/21 17:44:20



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                DUPONT STREET DEVELOPERS LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  49-55 Dupont Street                                             87-10 Queens Blvd., 1st Floor
                                  Brooklyn, NY 11222                                              Elmhurst, NY 11373
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Kings                                                           Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  49-55 Dupont Street Brooklyn, NY 11222
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                         Case 1-21-40664-nhl                   Doc 1       Filed 03/17/21            Entered 03/17/21 17:44:20

Debtor    DUPONT STREET DEVELOPERS LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a                         Eastern District of
     separate list.                              District   New York                      When    5/31/18                    Case number   18-43217-cec
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Clay Riverview LLC                                           Relationship             Affiliate
                                                            Eastern District of
                                                 District   New York                      When    1/21/20                Case number, if known    20-40381

Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                    Case 1-21-40664-nhl      Doc 1       Filed 03/17/21          Entered 03/17/21 17:44:20

Debtor   DUPONT STREET DEVELOPERS LLC                                           Case number (if known)
         Name




Official Form 201              Voluntary Petition for Non-Individuals Filing for Bankruptcy                  page 3
                      Case 1-21-40664-nhl                  Doc 1       Filed 03/17/21             Entered 03/17/21 17:44:20

Debtor   DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                       Case 1-21-40664-nhl                 Doc 1         Filed 03/17/21            Entered 03/17/21 17:44:20

Debtor    DUPONT STREET DEVELOPERS LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 17, 2021
                                                  MM / DD / YYYY


                             X   /s/ Bo Jin Zhu                                                           Bo Jin Zhu
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ A. MITCHELL GREENE                                                    Date March 17, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 A. MITCHELL GREENE
                                 Printed name

                                 ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                 Firm name

                                 875 THIRD AVENUE
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 603-6300                Email address



                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
         Case 1-21-40664-nhl           Doc 1     Filed 03/17/21      Entered 03/17/21 17:44:20




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X

In re:                                                             Chapter 11

DUPONT STREET DEVELOPERS, LLC,                                     Case No.:

                                    Debtor.
---------------------------------------------------------X

                                 CERTIFICATION OF RESOLUTION

         I, the undersigned, Bo Jin Zhu, as manager of Dupont Street Developers, LLC (the

“Company”), do hereby certify that at a meeting of the Company duly called and held on March

2, 2021, the following resolutions were adopted and recorded in the Minute Book of the

Company, and they have not been modified or rescinded, and are still in full force and effect:

                            “RESOLVED, that in the judgment of the Company it is
                    desirable and in the best interest of the Company, its creditors,
                    partners and other interested parties, that a petition be filed by the
                    Company for relief under Chapter 11 of title 11 of the United
                    States Code (the “Bankruptcy Code”); and it is further

                            “RESOLVED, that the form of petition under Chapter 11
                    presented to this meeting is approved and adopted in all respects,
                    and that Mark Bobb, as managing member of the Company, is
                    authorized to execute and verify a petition substantially in such
                    form and to cause the same to be filed with the United States
                    Bankruptcy Court for the Eastern District of New York at such
                    time as he shall determine; and it is further

                            “RESOLVED, that Mark Bobb, as managing member of
                    the Company, is authorized to execute and file all petitions,
                    reorganization schedules, lists and other papers and to take any and
                    all other actions which he may deem necessary or proper in
                    connection with such Chapter 11 case, and, in that connection, that
                    the firm of Robinson Brog Leinwand Greene Genovese & Gluck
                    P.C. be retained and employed as legal counsel for the Company
                    under a general retainer, in addition to such special counsel as may
                    hereafter become necessary or proper with a view to the successful
                    conclusion of such Chapter 11 case.”


         IN WITNESS WHEREOF, I have hereunto set my hand and seal of the Company this

{01073290.DOC;3 }
      Case 1-21-40664-nhl   Doc 1     Filed 03/17/21       Entered 03/17/21 17:44:20




2nd day of March, 2021.


                               DUPONT STREET DEVELOPERS, LLC

                               By: /s/ Bo Jin Zhu
                               BO JIN ZHU
                               MANAGER




                                    {01073290.DOC;3 }-2-
652181
                       Case 1-21-40664-nhl                           Doc 1       Filed 03/17/21             Entered 03/17/21 17:44:20




 Fill in this information to identify the case:

 Debtor name         DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 17, 2021                          X /s/ Bo Jin Zhu
                                                                       Signature of individual signing on behalf of debtor

                                                                       Bo Jin Zhu
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                            Case 1-21-40664-nhl                      Doc 1        Filed 03/17/21               Entered 03/17/21 17:44:20



 Fill in this information to identify the case:
 Debtor name DUPONT STREET DEVELOPERS LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                  Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Baker & Hostetler                                                                                                                                                          $7,500.00
 45 Rockefeller Plaza
 New York, NY 10111
 Becker, Glynn,                                                                                                                                                         $113,857.55
 Muffly,
 Chassin & Hosinski
 LLP
 299 Park Ave
 New York, NY 10171
 DuPont Realty NY                                               Deposit for             Disputed                                                                      $3,000,000.00
 LLC                                                            Contract of Sale
 199 Lee Avenue
 PO Box 693
 Brooklyn, NY 11211
 Haley & Aldrich of                                                                                                                                                       $87,637.50
 NY
 237 West 35th Street
 16th Floor
 New York, NY 10123
 Interior                                                                                                                                                               $650,000.00
 Development
 Consulting LLC
 92 Eagle St., #2R
 Brooklyn, NY 11222
 Jeffrey P. Sharkey                                                                                                                                                     $123,194.50
 PLLC
 2564 Aster Place
 South
 Westbury, NY 11590
 NYC DEPT. OF                                                                                                                                                             $23,558.63
 FINANCE
 345 ADAMS
 STREET, 3RD FL.
 ATTN: LEGAL
 AFFAIRS
 Brooklyn, NY 11201



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 1-21-40664-nhl                                    Doc 1              Filed 03/17/21                         Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name            DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $      57,125,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      57,125,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      54,919,983.36


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            23,558.63

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,982,189.55


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        58,925,731.54




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21      Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name         DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                      Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1    Filed 03/17/21       Entered 03/17/21 17:44:20


 Debtor         DUPONT STREET DEVELOPERS LLC                                                   Case number (If known)
                Name


     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used   Current value of
            property                                      extent of            debtor's interest       for current value       debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Premisis at 49-55
                     Dupont Street,
                     Brooklyn, NY - Tax
                     Block 2487, Tax Lots
                     1, 10, 12, 17, 18, 20,
                     21, 57, 72 & 78.
                     (Value Subject to
                     Appraisal by a Court
                     of Competent
                     Jurisdiction. Based
                     upon current
                     contract of sale.)                                                      $0.00                                   $57,125,000.00




 56.        Total of Part 9.                                                                                                       $57,125,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21      Entered 03/17/21 17:44:20


 Debtor         DUPONT STREET DEVELOPERS LLC                                                 Case number (If known)
                Name



     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 1-21-40664-nhl                            Doc 1            Filed 03/17/21                    Entered 03/17/21 17:44:20


 Debtor          DUPONT STREET DEVELOPERS LLC                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $57,125,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.           $57,125,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $57,125,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                          Case 1-21-40664-nhl                        Doc 1       Filed 03/17/21              Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name          DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    DuPont Street 1 LLC                           Describe debtor's property that is subject to a lien            $54,230,788.54            $57,125,000.00
        Creditor's Name                               Premisis at 49-55 Dupont Street, Brooklyn,
                                                      NY - Tax Block 2487, Tax Lots 1, 10, 12, 17,
                                                      18, 20, 21, 57, 72 & 78. (Value Subject to
        c/o Jerold C. Feuerstein                      Appraisal by a Court of Competent
        Kriss & Feuerstein LLP                        Jurisdiction. Based upon current contract of
        360 Lexington Ave, #1200                      sale.)
        New York, NY 10017
        Creditor's mailing address                    Describe the lien
                                                      First Mortgage
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Environmental Cont. Board                     Describe debtor's property that is subject to a lien                    $1,456.65                       $0.00
        Creditor's Name
        OATH Hearings Division
        Church Street Station
        P.O. Box 4466
        New York, NY 10261-4466
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 1-21-40664-nhl                         Doc 1       Filed 03/17/21              Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name


       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Goldberg Zonio & Assoc.                        Describe debtor's property that is subject to a lien                     $367,435.65         $0.00
       Creditor's Name
       of New York
       c/o Linton Robinson Higgi
       80 Maiden Lane, Ste 1006
       New York, NY 10030-8000
       Creditor's mailing address                     Describe the lien
                                                      Mechanic's Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   New York City Department                       Describe debtor's property that is subject to a lien                     $162,770.00         $0.00
       Creditor's Name
       of Transportation
       55 Water Street, 4th Fl.
       New York, NY 10041
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   New York City Water Board                      Describe debtor's property that is subject to a lien                       $7,532.52         $0.00
       Creditor's Name
       Dept. of Environmental Pr
       59-17 Junction Blvd.
       8th Flr.
       Elmhurst, NY 11373

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                          Case 1-21-40664-nhl                        Doc 1       Filed 03/17/21              Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name

        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.6    New York State Dept of                        Describe debtor's property that is subject to a lien                     $150,000.00                  $0.00
        Creditor's Name
        Environmental Conserv.
        625 Broadway
        Albany, NY 12233-0001
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                               $54,919,983.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        36

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         Div. of Environ. Rem.
         NYS Dept of Env. Conserv.                                                                             Line   2.2
         47-40 21st Street
         Long Island City, NY 11101




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1          Filed 03/17/21                    Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name         DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $23,558.63         $23,558.63
           NYC DEPT. OF FINANCE                                      Check all that apply.
           345 ADAMS STREET, 3RD FL.                                  Contingent
           ATTN: LEGAL AFFAIRS                                        Unliquidated
           Brooklyn, NY 11201                                         Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                           $0.00
           49 Dupont Loft LLC
           c/o John Lonuzzi, Esq.                                                   Contingent
           Lonuzzi & Woodland, LLP                                                  Unliquidated
           60 Sackett St., Ste. 2002                                                Disputed
           Brooklyn, NY 11231
                                                                                   Basis for the claim:     FOR NOTICE PURPOSES ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                           $0.00
           49 Dupont Realty Corp
           c/o Salber LLC                                                           Contingent
           18 Columbia Turnpike                                                     Unliquidated
           Suite 200                                                                Disputed
           Florham Park, NJ 07932-2266
                                                                                   Basis for the claim:     FOR NOTICE PURPOSES ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   52660                                           Best Case Bankruptcy
                        Case 1-21-40664-nhl                          Doc 1    Filed 03/17/21                   Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          94-28 Realty Inc                                                    Contingent
          94-28 51 Avenue                                                     Unliquidated
          Elmhurst, NY 11373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Abraham Leser
          c/o Goldberg Weprin                                                 Contingent
          Finkel Goldstein LLP                                                Unliquidated
          1501 Broadway, 22nd Floor                                           Disputed
          New York, NY 10036
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Baker & Hostetler                                                   Contingent
          45 Rockefeller Plaza                                                Unliquidated
          New York, NY 10111                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $113,857.55
          Becker, Glynn, Muffly,                                              Contingent
          Chassin & Hosinski LLP                                              Unliquidated
          299 Park Ave                                                        Disputed
          New York, NY 10171
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Biao Chen                                                           Contingent
          82-17 Street St James Ave                                           Unliquidated
          Elmhurst, NY 11373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Chaim Miller
          c/o John Lonuzzi, Esq.                                              Contingent
          Lonuzzi & Woodland, LLP                                             Unliquidated
          60 Sackett St., Ste. 2002                                           Disputed
          Brooklyn, NY 11231
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,000,000.00
          DuPont Realty NY LLC                                                Contingent
          199 Lee Avenue                                                      Unliquidated
          PO Box 693                                                          Disputed
          Brooklyn, NY 11211
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for Contract of Sale
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-21-40664-nhl                          Doc 1    Filed 03/17/21                   Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          DuPont Street 2 LLC
          c/o Jerold C. Feuerstein                                            Contingent
          Kriss & Feuerstein LLP                                              Unliquidated
          360 Lexington Ave, #1200                                            Disputed
          New York, NY 10017
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Freddie Barber
          c/o Noah Katz, Esq.                                                 Contingent
          Wingate Russotti Shapiro                                            Unliquidated
          420 Lexington Ave.- #2750                                           Disputed
          New York, NY 10170
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,637.50
          Haley & Aldrich of NY                                               Contingent
          237 West 35th Street                                                Unliquidated
          16th Floor                                                          Disputed
          New York, NY 10123
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Hancock Eastbrook, LLP                                              Contingent
          1500 AXA Tower I                                                    Unliquidated
          100 Madison Street                                                  Disputed
          Syracuse, NY 13202
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $650,000.00
          Interior Development                                                Contingent
          Consulting LLC                                                      Unliquidated
          92 Eagle St., #2R                                                   Disputed
          Brooklyn, NY 11222
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          INTERNAL REVENUE SERVICE                                            Contingent
          PO BOX 7346                                                         Unliquidated
          Philadelphia, PA 19101-7346                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $123,194.50
          Jeffrey P. Sharkey PLLC                                             Contingent
          2564 Aster Place South                                              Unliquidated
          Westbury, NY 11590                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-21-40664-nhl                          Doc 1    Filed 03/17/21                   Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Lu Yu Yun                                                           Contingent
          23 Elmwood Street                                                   Unliquidated
          Valley Stream, NY 11581                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          NEW YORK STATE DEPT. OF
          FINANCE                                                             Contingent
          ATTN: BANKRUPTCY SPECIAL                                            Unliquidated
          PO BOX 5300                                                         Disputed
          Albany, NY 12205
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          NYCTL 2018-A TRUST
          c/o Yan Borodanski, Esq.                                            Contingent
          Bronster, LLP                                                       Unliquidated
          156 W. 56th St., Ste 1801                                           Disputed
          New York, NY 10019
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          ODA Architecture P.C.                                               Contingent
          250 Park Ave. South                                                 Unliquidated
          Third Floor                                                         Disputed
          New York, NY 10003
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Peter Shunhuang Zhuang                                              Contingent
          138-35 39th Ave                                                     Unliquidated
          #7J                                                                 Disputed
          Flushing, NY 11354
          Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          The Bank of NY Mellon
          c/o Yan Borodanski, Esq.                                            Contingent
          Bronster, LLP                                                       Unliquidated
          156 W. 56th St., Ste 1801                                           Disputed
          New York, NY 10019
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Wan Bin Lu
          c/o Janet N. Esagoff, Esq                                           Contingent
          Esagoff Law Group, P.C.                                             Unliquidated
          10 Bond Street, Suite 118                                           Disputed
          Great Neck, NY 11021
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-21-40664-nhl                          Doc 1    Filed 03/17/21                    Entered 03/17/21 17:44:20


 Debtor       DUPONT STREET DEVELOPERS LLC                                                            Case number (if known)
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           XIu Qin Shi                                                        Contingent
           94-21 51 Avenue                                                    Unliquidated
           Elmhurst, NY 11373                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Ya Ying Jiang                                                      Contingent
           45-22 220 Street                                                   Unliquidated
           Bayside, NY 11361                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Yuk Chu Chan                                                       Contingent
           134-54 Maple Avenue                                                Unliquidated
           Flushing, NY 11355                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       CORP. COUNSEL FOR NYC
           100 CHURCH STREET                                                                          Line      2.1
           New York, NY 10007
                                                                                                            Not listed. Explain

 4.2       OFFICE OF THE ATTORNEY GE
           28 Liberty St.                                                                             Line      3.18
           New York, NY 10005
                                                                                                            Not listed. Explain

 4.3       US ATTY OFFICE - EDNY
           BANKRUPTCY PROCESSING                                                                      Line      3.15
           271-A CADMAN PLAZA EAST
           ATTN: ARTEMIS LEKAKIS                                                                            Not listed. Explain

           Brooklyn, NY 11201


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                     23,558.63
 5b. Total claims from Part 2                                                                             5b.    +     $                  3,982,189.55

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                     4,005,748.18




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21      Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name         DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Contract of Sale -
              lease is for and the nature of              Office, Commercial and
              the debtor's interest                       Multi-Family
                                                          Residential Premises
                  State the term remaining                Terminated as of            DuPont Realty NY LLC
                                                          3/16/2021                   199 Lee Avenue
              List the contract number of any                                         PO Box 693
                    government contract                                               Brooklyn, NY 11211




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21     Entered 03/17/21 17:44:20


 Fill in this information to identify the case:

 Debtor name         DUPONT STREET DEVELOPERS LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                         Check all schedules
                                                                                                                                that apply:

    2.1      Bo Jin Zhu                        8710 Queens Blvd                                    DuPont Street 1 LLC          D       2.1
                                               Floor 1                                                                           E/F
                                               Elmhurst, NY 11373
                                                                                                                                G




Official Form 206H                                                             Schedule H: Your Codebtors                                    Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1    Filed 03/17/21     Entered 03/17/21 17:44:20


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re       DUPONT STREET DEVELOPERS LLC                                                                      Case No.
                                                                                  Debtor(s)                    Chapter      11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $                  4,238.00
              Prior to the filing of this statement I have received                                        $                  4,238.00
              Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 17, 2021                                                               /s/ A. MITCHELL GREENE
     Date                                                                         A. MITCHELL GREENE
                                                                                  Signature of Attorney
                                                                                  ROBINSON BROG LEINWAND GREENE GENOVESE &
                                                                                  GLUCK P.C.
                                                                                  875 THIRD AVENUE
                                                                                  New York, NY 10022
                                                                                  (212) 603-6300
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21             Entered 03/17/21 17:44:20


                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      DUPONT STREET DEVELOPERS LLC                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Clay Riverview LLC                                                                   100%                                       Membership
 87-10 Queens Blvd.
 1st Floor
 Elmhurst, NY 11373


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date March 17, 2021                                                          Signature /s/ Bo Jin Zhu
                                                                                            Bo Jin Zhu

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1    Filed 03/17/21     Entered 03/17/21 17:44:20




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      DUPONT STREET DEVELOPERS LLC                                                                Case No.
                                                                                    Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       March 17, 2021                                              /s/ Bo Jin Zhu
                                                                         Bo Jin Zhu/Manager
                                                                         Signer/Title

 Date: March 17, 2021                                                    /s/ A. MITCHELL GREENE
                                                                         Signature of Attorney
                                                                         A. MITCHELL GREENE
                                                                         ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK
                                                                         P.C.
                                                                         875 THIRD AVENUE
                                                                         New York, NY 10022
                                                                         (212) 603-6300




USBC-44                                                                                                                       Rev. 9/17/98


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 1-21-40664-nhl   Doc 1   Filed 03/17/21   Entered 03/17/21 17:44:20




x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                   49 Dupont Loft LLC
                   c/o John Lonuzzi, Esq.
                   Lonuzzi & Woodland, LLP
                   60 Sackett St., Ste. 2002
                   Brooklyn, NY 11231


                   49 Dupont Realty Corp
                   c/o Salber LLC
                   18 Columbia Turnpike
                   Suite 200
                   Florham Park, NJ 07932-2266


                   94-28 Realty Inc
                   94-28 51 Avenue
                   Elmhurst, NY 11373


                   Abraham Leser
                   c/o Goldberg Weprin
                   Finkel Goldstein LLP
                   1501 Broadway, 22nd Floor
                   New York, NY 10036


                   Baker & Hostetler
                   45 Rockefeller Plaza
                   New York, NY 10111


                   Becker, Glynn, Muffly,
                   Chassin & Hosinski LLP
                   299 Park Ave
                   New York, NY 10171


                   Biao Chen
                   82-17 Street St James Ave
                   Elmhurst, NY 11373


                   Bo Jin Zhu
                   8710 Queens Blvd
                   Floor 1
                   Elmhurst, NY 11373


                   Chaim Miller
                   c/o John Lonuzzi, Esq.
                   Lonuzzi & Woodland, LLP
                   60 Sackett St., Ste. 2002
                   Brooklyn, NY 11231
Case 1-21-40664-nhl   Doc 1   Filed 03/17/21   Entered 03/17/21 17:44:20




               CORP. COUNSEL FOR NYC
               100 CHURCH STREET
               New York, NY 10007


               Div. of Environ. Rem.
               NYS Dept of Env. Conserv.
               47-40 21st Street
               Long Island City, NY 11101


               DuPont Realty NY LLC
               199 Lee Avenue
               PO Box 693
               Brooklyn, NY 11211


               DuPont Street 1 LLC
               c/o Jerold C. Feuerstein
               Kriss & Feuerstein LLP
               360 Lexington Ave, #1200
               New York, NY 10017


               DuPont Street 2 LLC
               c/o Jerold C. Feuerstein
               Kriss & Feuerstein LLP
               360 Lexington Ave, #1200
               New York, NY 10017


               Environmental Cont. Board
               OATH Hearings Division
               Church Street Station
               P.O. Box 4466
               New York, NY 10261-4466


               Freddie Barber
               c/o Noah Katz, Esq.
               Wingate Russotti Shapiro
               420 Lexington Ave.- #2750
               New York, NY 10170


               Goldberg Zonio & Assoc.
               of New York
               c/o Linton Robinson Higgi
               80 Maiden Lane, Ste 1006
               New York, NY 10030-8000
Case 1-21-40664-nhl   Doc 1   Filed 03/17/21   Entered 03/17/21 17:44:20




               Haley & Aldrich of NY
               237 West 35th Street
               16th Floor
               New York, NY 10123


               Hancock Eastbrook, LLP
               1500 AXA Tower I
               100 Madison Street
               Syracuse, NY 13202


               Interior Development
               Consulting LLC
               92 Eagle St., #2R
               Brooklyn, NY 11222


               INTERNAL REVENUE SERVICE
               PO BOX 7346
               Philadelphia, PA 19101-7346


               Jeffrey P. Sharkey PLLC
               2564 Aster Place South
               Westbury, NY 11590


               Lu Yu Yun
               23 Elmwood Street
               Valley Stream, NY 11581


               New York City Department
               of Transportation
               55 Water Street, 4th Fl.
               New York, NY 10041


               New York City Water Board
               Dept. of Environmental Pr
               59-17 Junction Blvd.
               8th Flr.
               Elmhurst, NY 11373


               New York State Dept of
               Environmental Conserv.
               625 Broadway
               Albany, NY 12233-0001
Case 1-21-40664-nhl   Doc 1   Filed 03/17/21   Entered 03/17/21 17:44:20




               NEW YORK STATE DEPT. OF
               FINANCE
               ATTN: BANKRUPTCY SPECIAL
               PO BOX 5300
               Albany, NY 12205


               NYC DEPT. OF FINANCE
               345 ADAMS STREET, 3RD FL.
               ATTN: LEGAL AFFAIRS
               Brooklyn, NY 11201


               NYCTL 2018-A TRUST
               c/o Yan Borodanski, Esq.
               Bronster, LLP
               156 W. 56th St., Ste 1801
               New York, NY 10019


               ODA Architecture P.C.
               250 Park Ave. South
               Third Floor
               New York, NY 10003


               OFFICE OF THE ATTORNEY GE
               28 Liberty St.
               New York, NY 10005


               Peter Shunhuang Zhuang
               138-35 39th Ave
               #7J
               Flushing, NY 11354


               The Bank of NY Mellon
               c/o Yan Borodanski, Esq.
               Bronster, LLP
               156 W. 56th St., Ste 1801
               New York, NY 10019


               US ATTY OFFICE - EDNY
               BANKRUPTCY PROCESSING
               271-A CADMAN PLAZA EAST
               ATTN: ARTEMIS LEKAKIS
               Brooklyn, NY 11201
Case 1-21-40664-nhl   Doc 1   Filed 03/17/21   Entered 03/17/21 17:44:20




               Wan Bin Lu
               c/o Janet N. Esagoff, Esq
               Esagoff Law Group, P.C.
               10 Bond Street, Suite 118
               Great Neck, NY 11021


               XIu Qin Shi
               94-21 51 Avenue
               Elmhurst, NY 11373


               Ya Ying Jiang
               45-22 220 Street
               Bayside, NY 11361


               Yuk Chu Chan
               134-54 Maple Avenue
               Flushing, NY 11355
                       Case 1-21-40664-nhl                           Doc 1   Filed 03/17/21     Entered 03/17/21 17:44:20




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      DUPONT STREET DEVELOPERS LLC                                                               Case No.
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for DUPONT STREET DEVELOPERS LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



 None [Check if applicable]




 March 17, 2021                                                        /s/ A. MITCHELL GREENE
 Date                                                                  A. MITCHELL GREENE
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for DUPONT STREET DEVELOPERS LLC
                                                                       ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
                                                                       875 THIRD AVENUE
                                                                       New York, NY 10022
                                                                       (212) 603-6300




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1     Filed 03/17/21          Entered 03/17/21 17:44:20



                                                      UNITED STATES BANKRUPTCY COURT
                                                       EASTERN DISTRICT OF NEW YORK


                                                         STATEMENT PURSUANT TO LOCAL
                                                           BANKRUPTCY RULE 1073-2(b)
 DEBTOR(S):                  DUPONT STREET DEVELOPERS LLC                                               CASE NO.:.
        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

 NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:


1. CASE NO.: 18-43217-cec                       JUDGE: DISTRICT/DIVISION: Eastern District of New York

CASE STILL PENDING (Y/N):                         N                     [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):                                       Prior Filing 5/31/2018

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.: 20-40381                   JUDGE: Nancy H. Lord                  DISTRICT/DIVISION: Eastern District of New York

DEBTOR NAME: Clay Riverview LLC

CASE STILL PENDING (Y/N):                         Y                     [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):                                         Affiliate

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                     JUDGE:                  DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:




                                                                                   (OVER)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1     Filed 03/17/21        Entered 03/17/21 17:44:20


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):                       Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.


 /s/ A. MITCHELL GREENE
 A. MITCHELL GREENE
 Signature of Debtor's Attorney                                                             Signature of Pro Se Debtor/Petitioner
 ROBINSON BROG LEINWAND GREENE GENOVESE &
 GLUCK P.C.
 875 THIRD AVENUE
 New York, NY 10022                                                                         Signature of Pro Se Joint Debtor/Petitioner
 (212) 603-6300

                                                                                            Mailing Address of Debtor/Petitioner


                                                                                            City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                               Rev.8/11/2009
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-21-40664-nhl                           Doc 1    Filed 03/17/21     Entered 03/17/21 17:44:20



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
         ---------------------------------------------X                              Chapter     11
 IN RE:  DUPONT STREET DEVELOPERS LLC
                                                                                     Case No.:

                                      Debtor(s)                                      STATEMENT PURSUANT TO LOCAL RULE 2017
                  ---------------------------------------------X

I, A. MITCHELL GREENE, an attorney admitted to practice in this Court, state:

1. That I am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
   above-named debtor(s):




                                      Date\Time                              Services

                                                                             Initial interview, analysis of financial
                                                                             condition, etc.

                                                                             Preparation and review of
                                                                             Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $                                           4,238.00   .

Dated: March 17, 2021
                                                                        /s/ A. MITCHELL GREENE
                                                                        A. MITCHELL GREENE
                                                                        Attorney for debtor(s)
                                                                        ROBINSON BROG LEINWAND GREENE GENOVESE &
                                                                        GLUCK P.C.
                                                                        875 THIRD AVENUE
                                                                        New York, NY 10022

                                                                        (212) 603-6300




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
